El Juez Pbesidente Se. Quiñones
emitió la opinión del tribunal.
Don Manuel Acosta, mayor de edad, propietario y vecino de Cabo Rojo, promovió ante la Corte de Distrito del Distrito Judicial de Mayagüez, una información para acreditar el do-minio de una finca rústica, que manifestó poseer á título de dueño, y que describe del siguiente modo:
“Rústica, compuesta de ciento cuarenta y cuatro cuerdas de te-rreno, equivalentes á cincuenta y ocho hectáreas, setenta y cuatro, áreas, ochenta y nueve centiáreas, setenta y seis miliáreas, á pasto y maleza, radicada en el barrio de Llanos Costa, término municipal do Cabo Rojo, distrito judicial de Mayagüez; colindante por el norte con terrenos de Don Ramon Quiñones, y otros de Don Ramon Carrastafú, por el sud, con terrenos del Dr. Don Pablo' Hernández y Pérez y dé Don Reyes Acosta, por el este, los de Doña Cayetana Acosta y otros: de Doña Angela Luciano, y por el Oeste, terrenos de Don Benito-Aviles y otros de Doña Concepción Acosta.”
En su, escrito ofreciendo la información, manifestó el pro-movente que la anterior, finca está valorhda en mil setecientos; veinte y seis dollars; que la adquirió por compra á Doña Juana ■ González Acosta en el año 1898, la que á su vez la .obtuvo por herencia de sus padres Fulgencio González y. Maria Isaías Acosta, hace veinte y tres años, esto es, que la adquirió en el año 1883, desde cuya época,, hasta que la vendió al promo-vente estuvo en la quieta y pacífica posesión de la misma, como dueña absoluta, la susodicha vendedora Juana González Acosta; que sobre dicha finca no pesa carga ni gravámen alguno, y que careciendo de título escrito de dominio de la misma, promueve la presente información, ofreciendo la prueba correspondiente, para probar los hechos expuestps, y suplicando á la corte se sirviera admitir la solicitud, ordenar la publicación de edictos por el término legal y previas las for-malidades legales, dictar auto declarando acreditado á su *33favor el dominio de la finca descrita, con. los pronunciamientos correspondientes.
A esa información formuló oposición el fiscal del distrito de Mayagüez fundándose en que no se había descrito la finca con arreglo á la regla 2a. del artícnlo 63 del Reglamento para, la aplicación de la Ley Hipotecaria, faltándose á lo precep-tuado en la regla primera del artícnlo 9 de dicha ley.
Practicada la prneba, la Corte de Distrito del Distrito Judicial de Mayagüez dictó auto en 17 de septiembre de 1906, deci-diendo que la ley y los hechos están á favor del peticionario) y declarando en su consecuencia acreditado el dominio de la finca descrita á favor del promovente Don Manuel Acosta, y disponiendo que una vez firme esa resolución se expida el correspondiente testimonio á los efectos de sn inscripción en el registro.
La anterior resolución fné apelada para ante este tribunal por el fiscal del distrito de Mayagüez, y el recurso sostenido por el fiscal de esta Corte- Suprema.
El fiscal hace en su oposición á este expediente de dominio las mismas objeciones que formulara en el caso de Agustín-Hernández Mena, resuelto por esta corte en 17 de enero del corriente año; y por las razones que sirvieron de fundamentó á la resolución de este tribunal dictada en dicho caso, propo-nemos la confirmación de la resolución dictada por la Corte de Distrito del Distrito Judicial de Mayagüez, en 17 de Septiem-bre de 1906, objeto de la presente apelación, sin especial con-dena de costas.

Confirmada.

Jueces concurrentes: Sres. Hernández, Pigueras, Mae-Leary y Wolf.